104 F.3d 354
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Paul SINGER, Plaintiff-Appellant,v.SOTHEBY'S, Defendant-Appellee,GANDER & WHITE SHIPPING, INC., Third-Party-Defendant.
No. 96-7607.
United States Court of Appeals, Second Circuit.
Nov. 6, 1996.

Appearing for Appellant:  Elliot Silverman, Gold & Wachtel, N.Y., N.Y.
Appearing for Appellee:  Peter R. Stern, Berger Stern & Webb, N.Y., N.Y.
S.D.N.Y.
AFFIRMED.
Before KEARSE, WALKER, Jr., and JACOBS, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York, and was argued by counsel.


2
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Cote's Decision on the record on April 5, 1996.


3
We have considered all of plaintiff's contentions on this appeal and have found them to be without merit.  The judgment of the district court is affirmed.